ON REHEARING GRANTED
PER CURIAM.
By petition for writ of habeas corpus, Petitioner seeks reinstatement of his super-sedeas bond pending review by this Court of his conviction of conspiracy to commit robbery, which was affirmed by the District Court of Appeal, Third District, and reported at 294 So.2d 407. We issued the writ and Respondent filed a return. The only apparently meritorious ground for relief alleged by petitioner was the trial court’s failure to state the reasons for revocation of bond, subsequently corrected by order of the trial court stating as grounds therefor Petitioner’s arrest for possession and sale of drugs and Petitioner’s disregard for the law and the well-being of the community. Finding no ground for relief, we discharged the writ.
*2By petition for rehearing, Petitioner has shown that the pending state criminal charges on which the trial court relied as the basis for revocation of bond have since been dismissed. From our review of the record before us, it appears that at the time the trial court revoked Petitioner’s bond the charges pending against him had not yet been dismissed. Since we now find the basis for revocation of bond as stated by the trial court no longer exists, rehearing is granted, the writ is granted and the cause is remanded to the trial court for further consideration of the relief sought by Petitioner.
It is so ordered.
ADKINS, C. J., and ERVIN, McCAIN and OVERTON, JJ., concur.
ROBERTS, J., dissents.